Citation Nr: 1639872	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  10-46 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for lumbar spine degenerative disc disease, status post discectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from April 1995 to August 1998. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  

This case was previously before the Board in February 2013, at which time the issue currently on appeal was remanded for additional development.  

The Veteran and his father testified at a hearing before a Veterans Law Judge at the RO in March 2012.  However, the Veterans Law Judge that presided over that hearing is no longer with the Board.  In March 2016, the Veteran was sent a letter asking whether he wanted to appear before a current member of the Board before a decision was made in his appeal.  In an April 2016 response, the Veteran requested that he be scheduled for a videoconference hearing before a current member of the Board.  Thus, the Board remanded the claim in June 2016 to provide the Veteran with a hearing, which was conducted in July 2016.  A transcript of that hearing has been associated with the claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last provided a VA examination to assess his back condition in April 2013.  He testified at the July 2016 Board hearing that his back condition has worsened since that examination.  He also testified that he is currently receiving treatment for urinary problems, and that he experiences numbness and tingling in his left side extremities.  The most recent treatment records in the claims file are dated in April 2012; therefore, more recent treatment records must be obtained.  In light of evidence of worsening in general, as well as his assertions of possible neurological symptoms, and the length of time since the last examination, an additional VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA and private treatment records dated from April 2012 to the present pertaining to the Veteran's service connected back condition.  Any such records should then be associated with the claims folder.

2.  Schedule the Veteran for a VA examination.  The examiner is requested to review the records and should specifically provide an opinion as to the current nature and severity of the Veteran's back condition, to include any neurological symptoms such as bladder or bowel incontinence, and radiculopathy or neuropathy.  All indicated tests and studies should be accomplished and the findings then reported in detail. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

3.  After completing the above and any additional development deemed necessary, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




